In The
               Court of Appeals
 Sixth Appellate District of Texas at Texarkana

          ______________________________

                No. 06-08-00041-CV
          ______________________________



IN THE INTEREST OF A.G. AND M.G., MINOR CHILDREN




     On Appeal from the 115th Judicial District Court
                 Upshur County, Texas
                 Trial Court No. 509-04




       Before Morriss, C.J., Carter and Moseley, JJ.
         Memorandum Opinion by Justice Carter
                                    MEMORANDUM OPINION

        Marvin Dean Goodson filed a notice of appeal March 31, 2008. The clerk's and reporter's

records were due to be filed with this Court on or before June 9, 2008. Goodson is not indigent, and

is thus responsible for paying for, or making adequate arrangements to pay for, the clerk's and

reporter's records. See TEX . R. APP . P. 37.3(b), (c).

        On July 15, 2008, we contacted counsel by letter, reminding him that the record was over

thirty days past due, and warning that, if we did not receive an adequate response within ten days,

we would dismiss the appeal for want of prosecution pursuant to Rule 42.3(b) and (c) of the Texas

Rules of Appellate Procedure. See TEX . R. APP . P. 42.3(b), (c).

        As of the date of this opinion, we have received no response. The records are now over sixty

days past due.

        We dismiss the appeal for want of prosecution.



                                                Jack Carter
                                                Justice

Date Submitted:         August 14, 2008
Date Decided:           August 15, 2008




                                                    2